J-S47001-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.L., A MINOR,             IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee



APPEAL OF: LANCASTER COUNTY
CHILDREN AND YOUTH SOCIAL SERVICE
AGENCY

                                                    No. 75 MDA 2016


            Appeal from the Dispositional Order December 11, 2015
              In the Court of Common Pleas of Lancaster County
             Juvenile Division at No(s): CP-36-DP-0000110-2015


BEFORE: SHOGAN, LAZARUS, and JENKINS, JJ.

MEMORANDUM BY SHOGAN, J.:                         FILED AUGUST 11, 2016

       Lancaster County Children and Youth Social Service Agency (“CYS” or

“the Agency”) appeals from the order dated December 7, 2015, and entered

on December 11, 2015, adjudicating a male child, J.L. (“Child”) (born in May

of 2015) dependent pursuant to 23 Pa.C.S. § 6302(1), and finding

aggravated circumstances under 42 Pa.C.S. § 6302.1        The order further

directed that, pursuant to 23 Pa.C.S. § 6351, both S.L. (“Father”) and L.B.

(“Mother”) shall be granted a plan for reunification with Child and that CYS

____________________________________________


1
   See In re L.M., 923 A.2d 505, 508 (Pa. Super. 2007) (explaining that the
thirty-day appeal period is not triggered until the clerk makes a notation on
the docket that notice of entry of the order has been given) (citing Frazier
v. City of Philadelphia, 735 A.2d 113 (Pa. 1999)).
J-S47001-16


shall submit a permanency plan to all counsel and the trial court for

approval. We affirm.

       We summarize the history of this case as follows.2      In 2008, Father

and Mother were convicted of criminal homicide, endangering the welfare of

a child, and conspiracy to commit those offenses in relation to the April 2007

death of Father’s daughter, Q.L. (born in 1997), from a prior relationship.

Q.L. had suffered from cerebral palsy, was unable to speak, legally blind,

and wheelchair-bound. Q.L. was injured from an accidental hot water burn

while Mother was assisting her in a bathtub. Both Mother and Father failed

to seek appropriate medical treatment for Q.L. for eight days. Their failure

to assist Q.L. resulted in her injuries worsening and led to her death. After

Father and Mother were convicted of the above-stated crimes, they were

sentenced to serve prison terms in 2008. In May of 2014, after serving their

minimum sentences, Father and Mother were released on parole and will

remain subject to supervision until May of 2021.         As a condition of her

parole, Mother is restricted her from being around children under the age of

twelve without supervision. Mother’s parole officer has prepared a petition

to remove that restriction. Father is not under any similar restriction.


____________________________________________


2
   The trial court fully and aptly set forth a thorough recitation of the factual
background and procedural history of this appeal in its opinion filed pursuant
to Pa.R.A.P. 1925(a) on February 5, 2016. Trial Court Opinion, 2/5/16, at 1-
15.



                                           -2-
J-S47001-16


     In May of 2015, Child was born. On June 1, 2015, CYS filed a petition

seeking to adjudicate Child dependent, requesting a finding of aggravated

circumstances, and seeking a protective order. On June 1, 2015, the trial

court entered an order placing Child in the temporary legal and physical

custody of CYS.

     On June 3, 2015, a master held a shelter care hearing. The trial court

entered a shelter care order on June 4, 2015, in which it found that the

return of Child to the home of his parents was not in his best interest and

ordered that temporary legal and physical custody remain with CYS, and

Child’s placement would remain in foster care. On June 12, 2015, the trial

court entered an order modifying Child’s placement to kinship care in the

home of Father’s niece, K.D., and her husband, L.D., while temporary legal

and physical custody remained with CYS.

     On September 3, 2015, the trial court held an adjudicatory hearing.

In an order entered on September 28, 2015, the trial court continued the

adjudicatory hearing.    Based on the continuance of the hearing, on

October 15, 2015, the trial court entered an order finding the necessity for,

and appropriateness of, placement of Child.         Child remained in the

temporary legal and physical custody of CYS.

     On December 7, 2015, the trial court held the continued dependency

hearing. At the hearing, CYS presented the testimony of Jayme Suess, an

intake supervisor at CYS, Amanda Schreiber, the ongoing caseworker


                                    -3-
J-S47001-16


assigned to Child, and K.D., who is the kinship caregiver for Child, N.T.,

12/7/15, at 5, 29, and 37. Father testified on his own behalf. Id. at 49.

       In the order dated December 7, 2015, and entered on December 11,

2015, the trial court adjudicated Child dependent pursuant to the Juvenile

Act, 23 Pa.C.S. § 6302(1), and found aggravated circumstances under 42

Pa.C.S. § 6302. The order further directed that both Father and Mother shall

be granted a plan for reunification with Child, and CYS shall submit a

permanency plan to all counsel and the court for approval, pursuant to 23

Pa.C.S. § 6351. On December 16, 2015, Father’s trial counsel entered an

appearance on behalf of Father.

       On January 8, 2016, CYS timely filed a notice of appeal, along with a

concise statement of errors complained of on appeal, pursuant to Pa.R.A.P.

1925(a)(i) and (b). On January 13, 2016, the trial court entered an order

dated January 8, 2016, and effective December 7, 2015, appointing Mother’s

trial counsel, Attorney Daniel H. Shertzer, Jr., to represent Mother on

appeal.3       On January 14, 2016, the trial court entered an order dated

January 11, 2015, directing all parties except CYS to file answers to CYS’s

Pa.R.A.P. 1925 statement.         The parties complied to the satisfaction of the

trial court.
____________________________________________


3
  Pa.R.A.P. 108(b) designates the date of entry of an order as “the day on
which the clerk makes the notation in the docket that notice of entry of the
order has been given as required by Pa.R.C.P. 236(b).” Pa.R.A.P. 108(b)
(emphasis added).



                                           -4-
J-S47001-16


      CYS presents the following issue for our review:

            Whether the trial court erred in its disposition of [C]hild’s
      dependency matter, when it ordered that CYS] was required to
      make reunification efforts between Mother, [L.B.], and Father,
      [S.L.], and [C]hild?

CYS’s Brief at 4.

      CYS argues that the trial court abused its discretion when it ordered

CYS to make efforts to reunify Mother, Father, and Child. CYS’s Brief at 11-

16. CYS asserts that the decision was manifestly unreasonable and was not

in Child’s best interest. CYS claims that it cannot identify any combination

of services to provide to Father and Mother to create a reasonable likelihood

that Child could be safely returned to the custody of one or both of the

parents. Id. at 10. CYS is confident that it is not in Child’s best interest to

make reunification efforts because there is no way to ensure, regardless of

the number and type of services put into place, that Child could be safely

returned to the custody of either Father or Mother and that Father and

Mother would prioritize the health and safety of Child.     CYS’s Brief at 17.

Accordingly, CYS requests us to reverse the trial court order as it relates to

reunification. Id.

      The guardian ad litem argues that the trial court did not err in ordering

a plan of reunification for Father, Mother, and Child. Rather, the guardian

ad litem asserts that, after finding aggravated circumstances, the trial court

examined the underlying facts and properly determined that reunification

efforts were appropriate. Father contends that there was ample evidence to

                                     -5-
J-S47001-16


support a finding that it was appropriate to provide the parents with a

permanency plan containing a primary goal of reunification.

      Our Supreme Court set forth our standard of review for dependency

cases as follows:

      [T]he standard of review in dependency cases requires an
      appellate court to accept the findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the
      lower court’s inferences or conclusions of law. Accordingly, we
      review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

      Regarding the definition of an abuse of discretion, this Court has

stated the following:

      An abuse of discretion is not merely an error of judgment; if, in
      reaching a conclusion, the court overrides or misapplies the law,
      or the judgment exercised is shown by the record to be either
      manifestly unreasonable or the product of partiality, prejudice,
      bias or ill will, discretion has been abused.

Bulgarelli v. Bulgarelli, 934 A.2d 107, 111 (Pa. Super. 2007) (quoting

Arbet v. Arbet, 863 A.2d 34, 39 (Pa. Super. 2004)).

      Additionally, “[t]he burden of proof in a dependency proceeding is on

the petitioner to demonstrate by clear and convincing evidence that a child

meets that statutory definition of dependency.” In re G., T., 845 A.2d 870,

872 (Pa. Super. 2004).      Section 6302 of the Juvenile Act defines a

“dependent child” as a child who:

      (1) is without proper parental care or control, subsistence,
      education as required by law, or other care or control necessary
      for his physical, mental, or emotional health, or morals. A

                                    -6-
J-S47001-16


     determination that there is a lack of proper parental care
     or control may be based upon evidence of conduct by the
     parent, guardian or other custodian that places the
     health, safety or welfare of the child at risk, including
     evidence of the parent’s, guardian’s or other custodian’s
     use of alcohol or a controlled substance that places the
     health, safety or welfare of the child at risk[.]

42 Pa.C.S. § 6302(1) (emphasis added).

     Section 6341 of the Juvenile Act provides, in pertinent part, as follows:

     (a) General rule.— After hearing the evidence on the petition
     the court shall make and file its findings as to whether the child
     is a dependent child. . . .

                                   * * *

     (c) Finding of Dependency.— If the court finds from clear and
     convincing evidence that the child is dependent, the court shall
     proceed immediately or at a postponed hearing, which shall
     occur not later than 20 days after adjudication if the child has
     been removed from his home, to make a proper disposition of
     the case.

42 Pa.C.S. § 6341(a) and (c).

     In In re D.A., 801 A.2d 614 (Pa. Super. 2002), a panel of this Court

stated:

     [A] court is empowered by 42 Pa.C.S. § 6341(a) and (c) to make
     a finding that a child is dependent if the child meets the
     statutory definition by clear and convincing evidence. If the
     court finds that the child is dependent, then the court may make
     an appropriate disposition of the child to protect the child’s
     physical, mental and moral welfare, including allowing the child
     to remain with the parents subject to supervision, transferring
     temporary legal custody to a relative or public agency, or
     transferring custody to the juvenile court of another state. 42
     Pa.C.S. § 6351(a).




                                    -7-
J-S47001-16


Id. at 617. “The question of whether a child is lacking proper parental care

and control so as to be a dependent child encompasses two discrete

questions: whether the child presently is without proper care or control, and

if so, whether such care and control are immediately available.” Id. at 619

(citation omitted).

      Section   6341(c.1)   of   the   Juvenile   Act   addresses   aggravated

circumstances and provides as follows:

            (c.1) Aggravated circumstances.—If the county agency
      or the child’s attorney alleges the existence of aggravated
      circumstances and the court determines that the child is
      dependent, the court shall also determine if aggravated
      circumstances exist. If the court finds from clear and convincing
      evidence that aggravated circumstances exist, the court shall
      determine whether or not reasonable efforts to prevent or
      eliminate the need for removing the child from the home or to
      preserve and reunify the family shall be made or continue to be
      made and schedule a dispositional hearing as required by section
      6341(c.1) (relating to disposition of dependent child).

42 Pa.C.S. § 6341(c.1).

      Section 6302 of the Juvenile Act sets forth pertinent definitions of

various terms and defines “aggravated circumstances” as including the

following circumstance:

      (2) The child or another child of the parent has been the victim
      of physical abuse resulting in serious bodily injury, sexual
      violence or aggravated physical neglect by the parent.

42 Pa.C.S. § 6302.

      Regarding the placement of a child who has been adjudicated

dependent, this Court has explained:


                                       -8-
J-S47001-16


               When a child is adjudicated dependent, the child’s proper
        placement turns on what is in the child’s best interest, not on
        what the parent wants or which goals the parent has achieved.
        See In re Sweeney, 393 Pa. Super. 437, 574 A.2d 690, 691
        (PA. Super. 1990) (noting that “[o]nce a child is adjudicated
        dependent . . . the issues of custody and continuation of foster
        care are determined by the child’s best interests”). Moreover,
        although preserving the unity of the family is a purpose of the
        Act, another purpose is to “provide for the care, protection,
        safety, and wholesome mental and physical development of
        children coming within the provisions of this chapter.”       42
        Pa.C.S. § 6301(b)(1.1). Indeed, “[t]he relationship of parent
        and child is a status and not a property right, and one in which
        the state has an interest to protect the best interest of the
        child.” In re E.F.V., 315 Pa. Super. 246, 461 A.2d 1263, 1267
        (Pa. Super. 1983).

In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006).

        Upon a careful review of the certified record in this matter, including

the testamentary and documentary evidence, we discern that the trial court

did not err or abuse its discretion in allowing Father and Mother an

opportunity to reunify with Child if they successfully complete a permanency

plan.    We adopt the trial court’s opinion for its analysis in support of its

decision. Trial Court Opinion, 2/5/16, at 16-20. In addressing the claims of

CYS, the trial court appropriately noted the binding instructions of our

Supreme Court to this Court regarding appropriate appellate review of

dependency decisions set forth in R.J.T., 9 A.3d at 1190.           Trial Court

Opinion, 2/5/16, at 22. We stress that the trial court emphasized that it has

ordered CYS to provide Father and Mother only:

        with the opportunity to achieve reunification with [C]hild. It has
        not ordered that reunification between the parents and the
        [c]hild take place at this time, as that outcome is ultimately

                                      -9-
J-S47001-16


       dependent upon the completion by one or both parents of the
       objectives set forth in [C]hild’s Permanency Plan which the
       [c]ourt approved as part of the disposition. Further, to assure
       that [C]hild’s interest in achieving timely permanency was
       advanced, the [c]ourt directed that [C]hild’s Permanency Plan
       incorporate a concurrent permanency goal of placement for
       adoption.

Trial Court Opinion, 2/5/15, at 21-22 (emphasis in original).   Accordingly,

we are constrained by R.J.T. to affirm the order of the trial court, which we

do on the basis of the trial court opinion.4

       Order affirmed.

       Judge Jenkins joins the Memorandum.

       Judge Lazarus Concurs in the Result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/11/2016




____________________________________________


4
  The parties are directed to attach a redacted copy of the February 5, 2016
opinion in the event of further proceedings in this matter.



                                          - 10 -
                                                                                                       .:
                                                                           Circulated 06/29/2016 03:11 PM




  IN THE COURT OF COiv'IMON PLEAS OF LANCASTER             COUNTY, PENNSYLVANIA
                            JUVENILE DIVISION



IN THE INTEREST OF                            Term No. CP-36-DP-110-2015
...   Illmlllt (D.O.B.      5/./15)           FID: 36-FN-70-2015




                           OPINION SUR APPEAL
        This opinion addresses      the appeal of the Lancaster               cqgnt:rg
                                                                                 c:      ..)Child after finding that aggravated               circumstances   were proven as

to both parents.

                                  FINDINGS OF FACT

        1.     ,Ji                (hereinafter,     the "Child") was born on

May    It,   2015.    (Agency's Petition        for Temporary   Custody)

        2.     ~       L          ("Father") is the biological       fat her of

the Child.

        3.     L••• B,•••         ("Mother") is the biological       mother of

the Child.

        4.    Mother had been a care giver for Father's             children for

some years before she and Father entered into a relationship,

and,    as such, was familiar with them and their needs.              (N.T.

9/3/2015 at pages 34-36)

        5.     Father was responsible          for the personal   needs and care

of his son S~,             .... , when that child was an infant.       (N.T.

9/3/2015 at pages 89-92)

        6.    Father and Mother began a personal           relationship    about

the year 2005.         (N.T.   9/3/2015 at page 23)

        7.    During or about April, 2007, Father and Mother had been

living together,        in Harrisburg,    Dauphin County, Pennsylvania,          for

approximately        four months, having moved there from Cleveland,·

Ohio, in 2006.         (N.T.   9/3/2015 at page 7)

        8.     In addition to Father and Mother, their household               then

consisted     of Father's


                                         -2-
years of age)      and Q .. lllllll    {then ten years of age) and Mother's

            {then nine years of age), and Father and Mother's

children B..   llllt   (then two years of age) and ~                   (then one

year of age).       {N.T. 9/3/2015 at pages 6-7, page 22, and page 61)

      9.    Father and another woman (not his former wife) share a

daughter, 8.....           S•••         who is presently approximately

twenty-two years of age and who recently graduated from college.

When Father and Mother moved from Cleveland, Ohio, to Harrisburg,

Pennsylvania,      that daughter       remained     in Ohio.   {N.T.   9/3/2015 at

page 67; N.T. 12/7/2015 at page 60 and pages 70-72)

      10.   Father is also the father of J                     Bllllt, who is

approximately sixteen years of age.                 Father did not learn of this

child until she was five years of age and he has not been

involved in raising her.              {N.T. 12/7/15 at pages 70-71)

      11.   Father and Mother previously had an additional child

together, but lost that child to Sudden Infant Death Syndrome.

(N.T. 9/3/2015 at page 21)

      12.   Father's daughter          Qillllllll   suffered from cerebral palsy

from birth; she was unable to speak, was legally blind, and was

wheelchair bound.         (N.T. 9/3/2015 at page 10)

      13.   Before the family left Ohio,                       was involved in

weekly physical therapy.              (N.T. 9/3/2015 at page 89)

      14.   After they moved to Harrisburg and before the tragic

events described below took place, Father and Mother saw to it


                                          -3-
that   Qllllllllllllkhad    appropriate medical care and physical therapy

at Hershey Medical Center.             (N.T. 9/3/2015 at page 88)

       15.     Father's son 8~111191, Jr., suffers from hydroencephalitis

and has a drainage shunt installed between his head and his

stomach.        (N.T. 9/3/2015 at page 16 and page 37)

       16.     Before the tragic events described below took place and

from the time         sllllt,   Jr., was an infant, Father actively

participated in the care of            Smllilt,   Jr.'s special and ordinary

needs.       (N.T.    9/3/2015 at pages 89-90)

       17.     After they moved to Harrisburg and before the tragic

events described below took place, Father was working two full

time jobs in order to support the household, while Mother was a

stay at home parent. (N.T.            9/3/2015 at pages 18-19)

       18.     Despite his demanding work schedule, Father was an

involved parent who found time for his children.                 (N.T. 9/3/2015

at page 43)

       19.     Mother had come from a troubled home where she had

fulfilled parental duties when she was a child                 (due to her own

mother's drug addiction).            She nevertheless had earned her

G.E.D., participated in the Jobs Corps when she was approximately

nineteen years of age, and obtained education as a certified

nurse assistant and also had trained to be a home health aid

assistant.           (N.T. 9/3/2015 at page 13 and page 27)




                                          -4-
      20.    Mother was twenty-seven                 years of age in April, 2007,

when Q              's injuries      and subsequent        death occurred, as

described    below.        (N.T.    9/3/2015        at page 26)

      21.    At the time that Father and Mother were arrested                        (in

April 2007) because of the events described                       below, the three

children    in their household          who were of school age           (Qlllllllit
8.... , Jr. , and     BF     ()    were appropriately        enrolled    in and

attending    school programs          designed        to meet their needs.        (N. T.

9/3/2015 at page 39)

      22.    On or about April          22,     2007, Father's      daughter    QIIIIIII..
was accidentally          scalded while in Mother's care.               (N.T.   9/3/2015

at pages 14-16)

      23.    Qlll....lltls scalding
              1                           injuries were severe and consisted

of third degree burns covering her back, the back of her arms,

and the back and bottom of her left foot.                     (N.T.    9/3/2015 at page

9;   N.T. 12/7/15 at page 14 and pages 36-37; Petitioner's

Exhibits    1, 2,    3,   and 5 of 12/7/15)

      24.    The severity of         Qllllllllt's       injuries was not immediately

apparent    to Mother, as there was no immediate blistering.                        (N.T.

9/3/2015 at page 21)

      25.   Mother hesitated          to seek professional            medical care for

Q           because of concerns          she had that Father's          children might

be placed    in foster care.           (N.T.        9/3/2015 at page 16)




                                              -5-
      26.    Father was concerned    about   Qlllllllltwhen   her injuries

occurred, but Mother assured Father that Mother was able to care

for her.     (N.T. 9/3/2015 at page 17)

      27.    Mother believed that her medical training enabled her

to adequately care for Qllllllllt         (N.T. 9/3/2015 at page 36)

      28.    During the days which followed,      Mother continued to

feed Q           and to monitor Q~'s            condition,    and she

assured Father that the child was progressing.              (N.T. 9/3/2015 at

pages 17-18,    page 37, and pages 59-60)

      29.    Father checked regularly on~              during the days

which followed her injury, but did not observe the extent of her

injuries during that time, as he relied on Mother's reports.

(N.T. 9/3/2015    at pages 60-63)

      30.    Based upon what Mother told him, Father believed that

Q           was well enough to attend school during the week which

followed her injury and that she was in fact attending school.

(N.T. 9/3/2015 at page 44)

      31.    On the morning of the eighth day after Q.. lllllllwas

injured, Mother discovered that the child's appearance had

changed and her breathing was labored.         (N.T. 9/3/2015 at page

18)

      32.    Mother informed Father about     Qllllll..'s    worsened

condition.     Father performed CPR and directed Mother to call




                                    -6-
9-1-1.      It was at that time that Father for the first time

observed the full extent of Q~s                 injuries.     (N.T.   9/3/2015

at page 18, pages 62-63)

      33.    By the time that medical intervention was sought,

Q           's condition had deteriorated to the point that she could

not be revived.       Q••••died       that day, April 27, 2007.         (N.T.

9/3/15 at pages 14-16 and page 18)

      34.    Q~died          as a result of complications ensuing from

her scalding injury, and those complications could have been

prevented with appropriate medical intervention.             (Petitioner's

Exhibit 5 of 12/7/2015)

      35.    As depicted by photographs taken during the post mortem

examination conducted upon Q~'s               body, the child's injuries

were extensive and gruesome.         (Petitioner's Exhibits 1, 2, and 3

of 12/7/2015)

      36.    Both Father and Mother were charged with criminal

homicide (a felony of the first degree), endangering the welfare

of children by a parent or guardian (a felony of the third

degree), and separate counts of conspiracy relative to the

homicide and endangering charges (and, accordingly, felonies of

the first and third degree, respectively).1




             The Court takes judicial notice of the information found at Docket
Number CP-22-CR-0002451-2007  in respect to Father and at Docket Number CP-22-
CR-0002457-2007 in respect to Mother as found in CPCMS in respect to Findings
of Fact 36. through 40.

                                      -7-
       37.    Father was convicted     of all charges on June 26, 2008,

at the conclusion     of a jury trial.

       38.    Father was subsequently        sentenced on July 24, 2008, to

a term of confinement       of seven to fourteen years.

       39.   Mother was convicted      of all charges by guilty pleas

entered in the Court of Common Pleas of Dauphin               County,

Pennsylvania,    on May 23,    2008.

       40.   Mother was sentenced      on May 23,       2008, to a term of

confinement    of seven to fourteen years.

       41.

culpability

10)
               for the death of    Q-.
             At the time of her guilty pleas, Mother acknowledged

                                                   {N. T. 9/3/2015 at page



       42.   While Father was incarcerated,         Father elected to

participate    in the training and education which was available               to

him.    Specifically,     Father earned his G.E.D.        and successfully

completed Victim Awareness       Education,     the Violence    Prevention     -

Moderate program,    Heating, Ventilation        and Air Conditioning

training,    the National    Center for Construction        Education   and

Research's    Core Curricula    course, the NCCER's HVAC Level One

course, the NCCER's HVAC Level Two course, the AC&R               Safety

Coalition's    training    in safe handling of R-410A, the F.D.I.C.

Money Smart Course, a 15 hour seminar on Small Business

Ownership,    and 165 hours of instruction        in Vocational     Warehouse

Operations    & Forklift Certification.         {N.T.    9/3/2015 at page     64



                                       -8-
and 77; N.T. 12/7/2015        at page 78; Father's           Exhibit 1 of

9/3/2015)

      43.     Father was released    from incarceration           on May 6,      2014,

at the expiration        of his seven years minimum          term.     (N.T.

9/3/2015 at page 49)

      44.     During her incarceration,          Mother took two different

parenting     classes, performed    hospice       services,     took a course

entitled Thinking For A Change, took violence                 prevention       classes  1




participated     in a weight loss program1          and participated       in a

program     referred to as the "puppy program".               (N.T.   9/3/2015 at

page 12)

      45.    Mother was released     from incarceration           on May 7, 2014,

at the expiration       of her minimum     term.     (N.T.    9/3/2015 at page

11)

      46.    Both Father and Mother will remain subject to state

parole supervision       until May, 2021.         (N.T.   9/3/2015 at pages 49-

50)

      47.    A condition    of Mother's parole        is that she must be

supervised    by a responsible     adult if she is around a child who is

under the age of twelve years.           (N.T.     9/3/2015 at page 11)

      48.    Father has no criminal history other than for the

convictions    he sustained    in relation to the charges filed in

connection    with ~s            death, except for a receiving                 stolen

property    conviction    in Ohio he received when he was eighteen



                                     -9-
years of age and for which he successfully            completed   six months

of probation.      (N.T.    9/3/2015   at page 50-51)

      49.   Mother has no criminal history other than for the

convictions she sustained in relation to the charges filed in

connection with    C9llllllla'   s death.     (N.T. 9/3/2007 at page 7)

      50.   Neither Father nor Mother has had any violations of

their parole. (N.T. 9/3/2007 at page 22 and page 50)

      51.   Neither Father nor Mother had any, involvement with a

Children and Youth agency or a similar agency before the incident

relating to Q-'s             death.     (N.T. 9/3/2015 at page 39 and page

54)

      52.   Following Father's arrest in April 2007, Father's child

with his now former wife, S~,             Jr., returned to live with his

mother in Ohio.      (N.T. 9/3/2015 at page 53)

      53.   As a result of their arrest and incarceration, Mother's

son B~      and Father and Mother's children B••••           and   BB••••
were placed by the Dauphin County Social Services for Children

and Youth, and their parental rights to these children were

subsequently involuntarily terminated.            (N.T. 9/3/2015 at page 6

and pages 53-54i     N.T.    12/7/2015 at pages 17-18)

      54.   Father completed a mental health evaluation in July,

2013, which indicated that Father did not require any mental

health services.      (N.T. 9/~/2015 at page SSi Father's Exhibit 2

of 12/7/2015 at page 1 of 5)


                                       -10-
      55.    Since Mother's    .release from incarceration,           she

underwent    a mental health    evaluation       that indicated no further

treatment was necessary.         (N.T.   9/3/2015 at page 13)

      56.    Soon after their release from incarceration,               Father and

Mother resumed their relationship.              (N.T.    9/3/2015 at pages 24-

25)

      57.    During or about April, 2015, Mother contacted the

Agency   herself to report that she was pregnant                because she did

not want to hide anything       from the Agency.           (N.T.   9/3/2015 at

page 28)

      58.    At about that same time, the Agency noted a referral

with concerns that the parents had been incarcerated                  and their

parental    rights to another    child had been terminated.              (N.T.

12/7/2015 at pages 6-7)

      59.    The Agency next received a referral            on May 30,      2015, to

the effect that the Child had been born at Women's and Babies

Hospital    in Lancaster.     (N.T.   12/7/2015    at page 7)

      60.    The Agency   caseworker     went to the hospital to inquire

of the parents if there were other resources               for the Child due to

the Agency's    concerns.     (N.T.   12/7/2015 at page 7)

      61.    There were environmental         concerns    regarding   the home in

which the parents were      living so the Agency was granted temporary

legal and physical    custody of the Child.             (N.T.   12/7/2015   at

pages 7-9)



                                       -11-
        62.   The Shelter    Care Hearing was held June 3, 2015, at

which time temporary        legal and physical    custody of the Child were

granted to the Agency.         (Master's Recommendation      for Shelter

Care)

        63.   A kinship   resource     (specifically,   Father's niece) was

identified     and the Child was moved to the kinship home on June

12, 2015.      (N.T.   9/3/2015 at page 79; N.T. 12/7/2015 at pages 9-

10)

        64.   Mother is employed as a cashier at a Dollar Tree store

on a full-time basis.         (N.T. 9/3/2015 at page 12 and page 30)

        65.   The parents are having supervised weekly visits with

the Child.      (N.T. 12/7/2015 at page 12)

        66,   The parents attend all the visits with the Child.

(N.T. 12/7/2015 at page 22)

        67.   Both Father and Mother interact with the Child during

the visits.      (N.T. 12/7/2015 at pages 29-30)

        68.   The caseworker does not have to intervene during the

visits with the Child.         (N.T.   12/7/2015 at page 30)

        69.   The Agency has no concerns regarding the visits between

the parents and the Child.           (N.T. 12/7/2015 at page 13)

        70.   The parents attended three of the Child's four

scheduled medical appointments which had occurred before the

final hearing date.         (N.T. 12/7/2015 at page 26)




                                       -12-
        71.    As of the first hearing date         (on September 3, 2015),

Father was forty years of age and Mother was thirty-six years of

age.     (N.T.    9/3/2015    at page 26 and page 51)

        72.    Mother has learned that she cannot do everything by

herself and she will seek the appropriate                help in taking care of

the Child.        (N.T.   9/3/2015   at page 27)

        73.    Mother accepts     responsibility    for what happened to

Quiniece and she is remorseful           about her actions at that time.

Father also accepts          responsibility    for his daughter's       death.

(N.T.    9/3/2015 at pages 27-28, page 40,          and page 79)

        74.   The present     parole restriction        requiring    that Mother be

supervised around         children under the age of twelve years can be

modified      in the event the Child is returned           to her care.     Father

and Mother's state parole officer has prepared                a petition    for

Mother's restriction          regarding no unsupervised       contact with

children under the age of twelve years to be removed.                    (N.T.

9/3/2015 at pages 28-29i          N.T. 12/7/2015    at page 76)

        75.   Father and Mother will cooperate with the Agency

9aseworker       in respect   to services.      (N.T.   9/3/2015 at page 26 and

page 81)

        76.   Father and Mother have proactively            worked on strategies

to better address decision making in the future.                    Father utilizes

the practice of journalling          to help him think through issues and




                                        -13-
limit responses      born of emotional       reaction.    (N.T.   9/3/2015 at

page 78; N.T. 12/7/2015        at page    68)

      77.     Mother and Father began attending          parenting   classes

(specifically, the COBYS        Family Nurturing      Program2)    on their own

volition      and have successfully      completed   the course.     (N.T.

9/3/2015 at page 29; N.T. 12/7/2015 at pages 52-53)

      78.      Since about February, 2015, Father has been

successfully self-employed as an electrician, and he has a steady

stream of work which he performs as a sub-contractor. Father's

work hours are adjustable so that he has flexibility to care for

the Child.       Father has been offered a position as an employee of

an electrical company, which position would include benefits.

(N.T. 9/3/2015 at page 31, pages 58-59, and pages 65-66; N.T.

12/7/2015 at page 61-62)

      79.     Mother has no drug or alcohol contingencies as terms of

her parole; with the exception of the condition previously

mentioned regarding contact with children under twelve years of

age, all Mother is required to do is to maintain employment and

housing.       (N.T. 9/3/2015 at page 32)

      80.     Father's terms of parole require him to maintain

employment; further, he is subject to random drug screens.                   There

are no parole restrictions regarding Father and children.                    (N.T.

9/3/2015 at page 50 and page 58)

      2       The Court is aware that this program is sponsored and endorsed by
the Agency.

                                      -14-
        81.   Father proposes       to live in a two bedroom apartment with

the Child.      Father moved to the two bedroom           apartment on

September 9, 2015.        (N.T.    9/3/2015 at page 72; N.T.     12/7/2015 at

page 51)

        82.   Father has a crib and the other necessities           to care for

the Child.      (N.T.    9/3/2015 at page 72)

        83.   Father has extended       family in the area.      Father's

sister-in-law     is available       to care for the Child while he is at

work, and if she is not, Father is capable of obtaining

appropriate     alternative       child care.    (N.T.   9/3/2015 at page 59

and page 66)

        84.   Father's   daughter,     who is 22 years old and presently

lives in Ohio, is available           to care for the Child and would move

in with Father if necessary.            (N.T.   12/7/2015 at pages 54-55, 60)

        85.   Mother is not listed as a tenant on the lease of

Father's apartment,       and she is not living with Father there.

(N.T.    12/7/2015 at page 51 and page 58)

        86.   Both parents    express that their concern as parents for

the Child are their first priority.             Mother is willing   to

separate from Father if the Child is returned              to Father's   care.

Father believes     the Child needs both Mother and himself, but if

he is required to not have Mother present, he will abide by that.

(N.T.    9/3/2015 at pages 41-42 and pages 47-48; N.T. 12/7/2015             at

page 69)



                                        -15-
                             CONCLUSION OF LAW

     The record amply supports the Court's decision,                  in a proper

exercise of its discretion,          that the Agency        shall make reasonable

efforts toward the reunification              of the parents with the Child.




                                 DISCUSSION

     After hearing      the extensive         testimony    in this case, the

Court determined    in its sound discretion            that the Agency should

be required to make efforts at reunification                 between the parents

and the Child despite      the finding of aggravated            circumstances.

     The Agency,    in its appeal, claims that the Court "erred in

its disposition."       The Court's disposition            included a· directive

that the Agency develop a Child's Permanency                 Plan establishing         a

primary placement    goal of reunification            and a concurrent

placement   goal of adoption.

     The law defines the term "aggravated circumstances"                   to

include, in portions     relevant to this case, when:

            The parent of the child has been convicted               of criminal

            homicide under 18 Pa.C.S. Ch.             25   (relating to criminal

            homicide)    [42 Pa.C.S.A.        §   6302 "Aggravated

            Circumstances"     (3)   (i)]

            The parent of the child has been convicted               of

            conspiracy   to commit such crime.             [42 Pa.C.S.A.   §    6302

            "Aggravated Circumstances"]


                                       -16-
             The parental     rights of the parent have been

             involuntarily     terminated          with respect to a child of the

             parent.     [42 Pa.C.S.A.         s   6302 "Aggravated

             Circumstances"     (5))

     In the instant      case, it is indisputable              that the Agency

proved by clear and convincing           evidence       the existence of

aggravated    circumstances    as to both Father and Mother in respect

to each of these distinct        statutory         bases.     The Court made the

requisite    findings.

     A finding of aggravated           circumstances         permits, but does not

require,    the Court to relieve the Agency of the responsibility                   to

make reasonable    efforts    to reunify a family.              The relevant

portion    of the Juvenile    Act provides:

             If the court finds from clear and convincing
     evidence that aggravated circumstances exist, the court
     shall determine whether or not reasonable efforts to
     prevent or eliminate the need for removing the child
     from the home or to preserve and reunify the family
     shall be made or continue to be made and schedule a
     hearing as required in section 6351 (e) (3) (relating to
     disposition of dependent child).     42 Pa.C.S.A. § 6341
      (c .1) . (Emphasis supplied.)

     Accordingly,      the existence of aggravated              circumstances    does

not bring to a halt the Court's necessary                   inquiry into whether

the Agency should be ordered to make reasonable                   efforts to

support family reunification.           Rather, the statute confers

authority upon the Court to order that such efforts be made in

the Court's discretion.        After finding the existence             of


                                        -17-
aggravated     circumstances,    the Court's decision whether to pur sue

reunification     is made on a case-by-case            basis.    In re R.P.,   956
A.2d 449,    455 (Pa.Super. 2008)

     In approaching       this case, as with every juvenile dependency

matter; the Court is guided by the first stated purpose of the

Juvenile Act, that being        "[t]o preserve         the unity of the family

whenever possible."        42 Pa.C.S.A.     §   6301    (b)   (1).   In essence,

within the context of juvenile dependency,                the reunification     of a

child found to be dependent       with that child's parents is the

fundamental objective       of the law for so long as the child's

paramount    interests    in respect to safety, timely permanency              and

well-being    are served.     See In the Interest of C.B. and A.L.,                861
A.2d 287 (Pa.Super., 2004).

     There is no question       that there is a history of tragedy              in

this case.     An accident    led to horrific          injuries to a child of

just ten years of age; a combination of ignorance, medical

neglect, and misapprehended       priorities      on the part of the parents

extended the child's       suffering and led to her death.             Those sad

realities    are not lost on the Court.          It was evident in the

course of the hearing       that those sad realities            and their

consequences    are not lost upon the parents            either.     Father, whose

prior involvement in the criminal justice               system was negligible,

and Mother, who had no prior involvement               in the criminal justice

system whatsoever,       each served seven years in state prison.


                                     -18-
Father and Mother lost their parental         rights to two children       and

Mother lost her parental       rights to her son by an prior

relationship    as a result.     Rather than despair or sink into anti-

social behaviors,    they each took extensive,       even extraordinary,

steps in respect to their personal         rehabilitation.      Of great

significance,    they each have accepted personal       responsibility       for

what happened and each is appropriately         remorseful.

     But the Court's    focus must be upon where the needs of the

Child will be best met, as the Child's needs are paramount.

Here, the parents have actively engaged         in a process of re-

ordering their daily lives and,       importantly,    the dynamics of

their own relationship    so as to place the needs of the Child

ahead of their own needs.       They are more mature than they were

and their relationship    is more mature than it was when the tragic

death of the child occurred       in 2007.    They have not put mere

voice to the principle    of parental responsibility,         they have

acted upon it.    Notably,     it was Mother who invited the Agency          to

look into the parents'    circumstances      before the Child was born.

Together they have undertaken      and completed     the parenting   program

which the Agency routinely      requires parents     to take.    They have

each expressed a willingness      to go to all ends to convince        the

Court and the Agency    that they are worthy of having the Child

returned to them.    Father has acquired valuable        skills which,

through his hard work and commitment, have enabled him to provide



                                    -19-
amply for the Child.        He has assembled   a home which will be more

than sufficient     for the Child, and has made arrangements         to

assure that the Child will be cared for at all times.              Both

parents are willing       to sacrifice   their mutual relationship        if

that is necessary       in order to secure for Father the opportunity

to parent the Child.        The Court was struck by the sincerity          and

credibility     which both Father and Mother displayed       during the

course of their testimony.

     It is often said that past performance           is the best predictor

of future performance.        In this case, the Agency urged the Court

to embrace the sad events of April, 2007, as the sole measure                  of

these parents' past performance.         However,    the sad and complex

circumstances    of the last week of April, 2007, were an apparent

aberration    when considered    in the context of the totality of the

circumstances.     Credit must be given to Father and Mother          for

their hard work and commitment       toward building a successful

blended family which preceded       the tragedy.      Father worked two

full time jobs which afforded him little time for sleep, but he

still managed to be an active, involved parent.            Mother took on

the responsibility      of caring for and nurturing      two special needs

children who were not her own in addition           to parenting   three

children of her own.       The five children in their household         were

appropriately    fed,   clothed, housed, and educated,      and their

ordinary and special medical needs were met.            It is not difficult



                                    -20-
to imagine the enormous            amount of energy and devotion which was

required     of both Father        and Mother   during that time.

      While the Court cannot           ignore or endorse the medical neglect

which caused the death of a childr the Court can readily envision

that these parentsr        who are now mature1       psychologically      and

physically    capabler     andr above allr       who are focusedr highly

motivated1    and committed        to the Child1    present a strong

likelihood    that the Child1s        needs for safety and well-being            will

not only be secure but will be highly valued and exceeded should

he eventually        be returned    to their care.        The Court has

confidence    that these parents         will complete      the objectives      of the

Child1s    Permanency     Plan which the Court awarded them to enable

the Child to be reunited           with them in a timely manner.          This is a

case where the preservation           of the unity of the family is not

just possibility1        but where it is the most probable            outcome.

     That being said1        it must be noted that the Court has found

dependency    and has ordered        the Agency to provide       these parents

with the opportunity to achieve reunification                 with the Child.       It

has not ordered that reunification              between   the parents    and the

Child take place at this timer as that outcome is ultimately

dependent    upon the completion        by one or both parents        of the

objectives    set forth in the Child s      1    Permanency   Plan which the

Court approved as part of the disposition.                 Furtherr   to assure

that the Child s 1      interest    in achieving timely permanency         was


                                         -21-
advanced,    the Court directed     that the Child's Permanency         Plan

incorporate     a concurrent    permanency   goal of placement    for

adoption.

      The Supreme Court of Pennsylvania          has offered highly

relevant    observations   about the role of the trial court compared

with the role of the appellate        court in juvenile     dependency     cases

where a decision     regarding    a child's placement     goals is at issue.

In his majority    opinion     in the case In the Interest of R.J.T.,           a

Minor, Justice Max Baer wrote as follows:

           This case epitomizes why appellate courts must
     employ an abuse of discretion standard of review, as we
     are not in a position to make the close calls based on
     fact-specific determinations.   Not only are our trial
     judges observing the parties during the hearing, but
     usually, as in this case, they have presided over
     several other hearings with the same parties and have a
     longitudinal understanding of the case and the best
     interests of the individual child involved.   Thus, we
     must defer to the trial judges who see and hear the
     parties and can determine the credibility to be placed
     on each witness and, premised thereon, gauge the
     likelihood of the success of the current permanency
     plan.   Even if an appellate court would have made a
     different conclusion based on the cold record, we are
     not in a position to reweigh the evidence and the
     credibility determinations of the trial court.   The
     Superior Court in this case did just that in
     highlighting negative information regarding Parents.
     Moreover, the Superior Court did not conclude that the
     trial court's findings of fact were not supported by
     the record. Accordingly, we conclude that the Superior
     Court erred in reevaluating the evidence.   608 Pa. 9,
     27, 9 A.3d 1179, 1190 (2010).

     The Agency charges the Court with abusing            its discretion       by

ordering    the Agency to support reunification       efforts.    An abuse

of discretion    must be demonstrated       by manifest   unreasonableness,

                                     -22-
partiality,    prejudice,    bias or ill-will.          Christianson v. Ely,
575 Pa. 647,    838 A.2d 630,   634    (2003).

      There simply is no basis to suggest that this Court has

abused its discretion       in the instant case.            Rather, the Court's

decision to establish       reunification        with the parents as the

primary placement    goal for the Child is well grounded               in the

facts of record in this case.



                                   CONCLUSION

     The Agency's    appeal    is without merit.            The Order of

Adjudication   and Disposition-Child            Dependent    dated December        7,

2015, and entered upon the docket on December                 11, 2015, should be




                                                               Lch ,               ~
                                                                                   =
                                                                                   cY'
                                                                                   ~
                                                                                   lr.:"'i
                                                                                   01:i
                                                                                         0
ATTEST:                                                                            C,;."1
                                                                                    ...,,
                                                                                    ::x

Copies to:
                                                                                    ~
                                                                                    ·~
                                                                                       N -
                                                                           -0
                                                                           j:,..
  David J. Natan, Esquire, Counsel for Children and Youth Agency
  Jeremy s. Montgomery, Esquire, Counsel for Father
  Daniel H. Shertzer, Jr., Esquire, Counsel for Mother
  JoAnne Murphy, Esquire, Guardian ad litem




                                         -23-